Citation Nr: 0016792	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of service connection for the 
cause of the veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1941 to October 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO.  

The Board notes that the RO previously had denied the 
appellant's claim of service connection for the cause of the 
veteran's death as due to Agent Orange exposure in a final 
decision on the merits in October 1994.  The appellant did 
not appeal that determination.  

Thereafter, the appellant attempted to reopen the claim of 
service connection for the cause of the veteran's death as 
due to Agent Orange exposure in May 1998.  However, in its 
November 1998 decision, the RO did not address the question 
of whether new and material evidence had been presented  to 
reopen the claim.  



REMAND

In this case, the appellant asserts that the veteran's death 
as result of blood loss due to bleeding malignant gastric 
ulcer secondary to stomach carcinoma with liver metastases 
was the result of his exposure to Agent Orange during active 
military service in the Republic of Vietnam.  

At the outset, the Board notes that, at this time, the Board 
is not making any determination as to whether the appellant 
has presented new and material evidence to reopen the claim 
of service connection for the cause of the veteran's death.  
The Board further notes that, in determining whether a claim 
is well grounded, the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his or her 
claim.  

However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete her application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In support of her claim of service connection for the cause 
of the veteran's death, the appellant also contends that the 
record currently is incomplete.  She notes that the veteran 
was only 60 years old at the time of his death and that he 
died in a United States Air Force Hospital.  None of the 
terminal hospital records or records referable to treatment 
received prior to his death is currently contained in the 
claims file.  As the appellant asserts that these records 
establish that service connection is warranted for the 
veteran's cause of death, an attempt must be made to provide 
a complete record for review.  

In this regard, the record does include a Service facility 
hospitalization summary showing that the veteran was treated 
on an inpatient basis for a cerebrovascular accident and 
diabetes mellitus in March 1979, shortly before his death.  
It is pertinent to note in this regard that, in a rating 
decision of April 1979, the RO assigned a 100 percent rating 
for the service-connected cerebrovascular accident and a 20 
percent rating for the service-connected diabetes mellitus.  

The RO also must inform the appellant that she should submit 
medical evidence to support her assertions that the veteran's 
fatal cancer was the result of his alleged exposure to Agent 
Orange or otherwise due to disease or injury which was 
incurred in or aggravated by service.  

Accordingly, this matter is REMANDED the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain copies of all clinical 
records from the United States Air Force 
(USAF) Hospital, Myrtle Beach, South 
Carolina referable to treatment rendered 
the veteran prior to his demise.  
Specifically, any medical opinion as to 
the likelihood that his fatal cancer was 
caused by exposure to Agent Orange should 
be obtained.  Any VA treatment records 
also should be obtained for review.  
These records should be associated with 
the claims file.  The RO should also 
instruct the appellant that she must 
submit all medical evidence that tends to 
support claim of service connection for 
the cause of the veteran's death.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claim.  All 
indicated development should be 
undertaken in this regard.  If any action 
taken is adverse to the appellant, then 
she and her representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and should be afforded the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


